Citation Nr: 1438380	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether termination of non-service connected death pension benefits was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1952 to May 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  


FINDING OF FACT

The appellant's countable income as of January 2007 exceeded the maximum annual pension rate (MAPR) payable to a surviving spouse with no dependents.


CONCLUSION OF LAW

Termination of VA death pension benefits was proper.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, the appellant was initially notified in a July 2007 letter of the RO's intention provide her one month of pension benefits, and then terminate those benefits due to her increased Social Security income putting her above the income limit for receiving death pension benefits . She was given an opportunity to submit evidence and/or arguments as to why termination of her death pension benefits was improper.  Additionally, after the appellant appealed the effectuated termination of her death pension benefits, she was notified of the reasons for the action, and was afforded the continued opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant. 

Further, and as discussed below, the appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542- 543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Merits of the Claim

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

In a July 2007 decision the RO awarded the appellant death pension benefits from December 1, 2006 and terminated those benefits on January 1, 2007, finding that the appellant's countable income exceeded the annual pension rate.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2006, when the appellant filed her claim for VA benefits as a surviving spouse, the annual pension rate was $7,329.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B.

On her December 2006 application, the appellant indicated that she had an income of $1,009.90 per month in Social Security benefits and $300 per year in rental income.  Information obtained from the Social Security Administration put that amount at $659.50 in December 2006, $978.50 in January 2007, and $1010.50 in February 2007.  The RO used the $978.50 reported by the SSA to calculate the appellant's yearly income as $11,742.

When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed five percent of the maximum death pension rate.  38 C.F.R. § 3.272(g)(2)(iii) (2013).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  The appellant reported on her application she has a $93.50 monthly Medicare deduction, which amounts to $1,122 per year.

As the maximum death pension rate for 2007 was $7,329, five percent of that is $366.  Therefore, $756 of the appellant's Medicare costs is deductible.

Countable income may also be reduced by the amount of incurred burial expenses.  Burial expenses "may be deducted for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  See 38 C.F.R. § 3.272(h).  The appellant reported $3,175 in burial expenses.

Therefore, the total amount of deductible expenses reported is $3,931.  Subtracting those expenses from the total countable income leaves $8,111.  

The appellant has argued that the reporting of $300 in yearly rental income on her application was in error.  However, even if $300 were subtracted from her total income, her income remains over the maximum income limit of  $7,329.

The Board also notes that the appellant did not submit any medical expenses paid between November 15, 2006 and November 30, 2007, although the RO's July 2007 decision informed her as to how to do so.  Therefore, the only unreimbursed medical expense subtracted from the appellant's income for that period is her Medicare deduction.

In short, a surviving spouse without dependents cannot receive death pension benefits if her income exceeds the specified annual level.  Because the appellant's income, even with the allowed deductions, exceeded the statutory limit, her VA non-service connected death pension benefits were properly terminated effective January 1, 2007.  38 C.F.R. §§ 3.27, 3.272, 3.273 (2013).

The Board acknowledges the financial difficulties expressed by the appellant.  However, to the extent appellant is raising an argument couched in equity, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107(b).

The Board notes that should the appellant's financial status change, she may re-file for benefits.  


ORDER

Termination of non-service connected death pension benefits was proper.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


